Case 6:16-cv-06829-EAW-MWP Document 43 Filed 06/18/19. Page 1 of 1

SUSSMAN & ASSOCIATES
- Attorneys at Law -

 

 

MICHAEL H. SUSSMAN 1 Ratlroad Ave, - Suite 3 LEGAL ASSISTANT
JONATHAN R. GOLDMAN P.O. Box 1005 GERI PRESCCYTT

Goshen, New York 10924

 

(845) 294-3991
Fax; (845) 294-1623
sussman! @frontiernet.net

June 18, 2019

Honorable Marian W. Payson
Magistrate Judge

United States District Court -WDNY
100 State Street

Rochester, NY 14614

Re: Bingham v. Rynkewicz, 16 ev 6829
Dear Magistrate Judge Payson,

I write in response to the order this Court entered last week directing me to report on my
contact with Ms. Ellen Bingham concerning the upcoming mediation.

On June 17, 2019, I spoke with Ms. Bingham, explained the mediation process to her and
invited her attendance and participation on June 26, 2019 at the mediation in Rochester. She
indicated she had fully intended to attend the mediation and had arranged transportation to
Rochester. I inquired whether she had any questions beyond my explanation and she indicated
she did not.

I expect to be in attendance with Ms. Bingham at the mediation next week. Should the
Court have any further questions, I will be happy to address them. Thank you for your

consideration.

Respectfully submitted,

 

ce: All counsel by ECF, Ellen Bingham

If checked, please respond to one of aur office located at:

£1 Fowler Si. f] 159 Canal 5c. Cl 42W, Main St
Port Jervis, NY. §2771 Ellenville, N.Y. 12428 Liberty, NY 12754
(8459 294-3991 (845) 204-399] (845) 294-399]
